Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s arguments filed 3/8/2021 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections presently being applied to the instant application.
As reflected by the attached, completed copy form PTO/SB/08A, the Examiner has considered the cited references.

Status of Claims 
Claims 1-3, 20-23, 39-40, 42, 44-53, 55-57 and 59-72 are pending.
Claims 1-3, 20-23, 39-40, 42, 44-53, 56 and 63-67 remain withdrawn.
Claims 57, 59-62 and 68-72 are currently under examination and the subject matter of the present Office Action.

Examiner Note
The chemical structure as presented in the independent claims is not entirely legible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 57, 59-62 and 68-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillberg (U.S. 2013/0225511) in view of Lee et al. (N Engl. J. Med. 1995; 332: 924-933, April 6 1995) and Gedulin et al. (U.S. 2011/0294767).
	Gillberg et al. teach a method of treating liver disease including primary sclerosing cholangitis (PSC) and symptoms thereof with administration of an ASBTI (alternatively known as IBAT inhibitor) (claim 3).  ASBTIs may alternatively exist in solvated and hydrated forms (paragraph [0053]).  In certain embodiments, a dosage regimen to treat, prevent, or ameliorate the condition(s) for which relief is sought, is modified in accordance with a variety of factors. These factors include the disorder from which the subject suffers, as well as the age, weight, sex, diet, and medical condition of the subject. Thus, in various embodiments, the dosage regimen actually employed varies and deviates from the dosage regimens set forth herein (paragraph [0330]).  The pharmaceutical compositions described herein are formulated as a dosage form. As such, in some embodiments, provided herein does a dosage form comprise a compound described herein, suitable for administration to an individual. In certain embodiments, suitable dosage forms include, by way of non-limiting example, aqueous oral dispersions, liquids, gels, syrups, elixirs, slurries, suspensions, solid oral dosage forms, aerosols, controlled release formulations, fast melt 
Gillberg et al. are silent on the administration of the elected ASBTI.
Gedulin et al. teaches that the instantly claimed compound is an ASBTI (claims 1 and 14):

    PNG
    media_image1.png
    299
    227
    media_image1.png
    Greyscale

	The above structure indicates the presence of a potassium salt.  The compound is present in a composition that is administered orally (paragraph [0380]).  This ASBT inhibitor reduces intraenterocyte 
One of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administer the elected compound for the treatment of primary sclerosing cholangitis (PSC).  One would have been motivated to do so because the claimed compound is a well known ASBT inhibitor and in turn ASBT inhibitors are known to be therapeutically effective for treating primary sclerosing cholangitis (PSC).  As such, one would have a reasonable expectation of success that the claimed compound would render efficacy of treatment of primary sclerosing cholangitis (PSC).  The elected compound may be present in solvate form (paragraph [0200]).
Regarding the functional limitation of “wherein administration of the ASTBI decreases serum bile acid or hepatic bile acid levels in the patient by at least 20% as compared to bile acid levels prior to administration”,  it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Regarding the dosage amount and dosage ranges claimed, optimization of these amounts are well within the skill of the artisan at the time of the invention and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan.  Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Thus, the dosage that would have actually been employed would have been expected to vary widely and, in the 

Response to Applicant’s Remarks
It is noted that a majority of the remarks have been previously presented and have been addressed in the Non-Final Rejection mailed on 10/8/2020 and the Final Rejection mailed on 9/5/2019 and are not repeated herein as to not burden the record.  Remarks not previously presented are addressed herein.
Applicant alleges that “the results of this search were not provided and Applicants do not have a way to verify the Examiner’s statement.”  This is erroneous.  The results of the EAST Search History were provided on 10/8/2020 with the mailing of the Non-final Rejection.
Applicant alleges that the Grey declaration filed on February 5, 2020 “elucidates the unexpected results of efficacy in the treatment of PSC…”  As is stated in the Non-Final Rejection mailed on 10/8/2020, the reduction of bile acids with administration of the claimed compound is specifically acknowledged by the Gedulin reference.  
Applicant alleges that “there is no disclosure or suggestion that administration of any ASBTI would be clinically effective for decreasing at least 20% of serum and/or hepatic bile acid levels compared to baseline levels…”  In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe includes functions and/or properties that are newly cited, or is identical to a product instantly claimed. In such a situation the burden is shifted to the Applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on" (205 USPQ 594, second column, first full paragraph). There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the time of invention, so long as the function and/or property can be demonstrated to be reasonably expected to be present. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. Toro was decided in the context of inherent anticipation, considerations of inherent teachings arise both in the context of anticipation and obviousness (see, e.g., In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) or In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983) and MPEP §2112). In the instant case, the burden is now shifted to Applicant to prove that, in fact, the combination of the cited prior art does not possess these same claimed characteristics.
The rejection is maintained for the reasons noted above and those previously made of record.


CONCLUSION
No claim is found to be allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628